NO. 07-06-0312-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                SEPTEMBER 8, 2006

                        ______________________________


                             AIR AMERICA, APPELLANT

                                          V.

                             JERRY KEENE, APPELLEE


                      _________________________________

          FROM COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

           NO. 2005-597,349; HONORABLE PAULA LANEHART, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant Air America’s unopposed motion to dismiss

this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, we

grant the motion and dismiss the appeal. As requested in the motion, costs are assessed
against Air America. Having dismissed the appeal at Air America’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                            2